 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:14-cr-0004-JAD-VCF

 4             Plaintiff/respondent                      Order granting petitioner’s motion for an
                                                                    extension of time
 5 v.
                                                                       [ECF No. 313]
 6 Lamalsikou Lowe (aka Lanalsikov Lowe),

 7             Defendant/petitioner

 8            In 2015, a jury found Lamalsikou Lowe guilty of one count of possession of a controlled

 9 substance with intent to distribute and one count of being a felon in possession of a firearm, and

10 the Ninth Circuit Court of Appeals affirmed his conviction. Lowe then moved to vacate his

11 sentence under 28 U.S.C. § 2255.1 I denied his motion, declined to issue him a Certificate of

12 Appealability (COA), and entered judgment.2 Days later, Lowe moved for an extension of time

13 to seek a COA from the Ninth Circuit.3

14            When a COA is denied in full, Ninth Circuit Rule 22-1(d) allows a petitioner/appellant to

15 “file a request for a COA in the court of appeals within 35 days of the filing of a notice of appeal

16 . . . or the district court’s denial of [the COA], whichever is later.” Because Lowe moved this

17 court for an extension of time, I construe his motion as a request to extend the deadline for filing

18 a notice of appeal. Rule 22-1(d) also directs that the notice of appeal must be timely filed under

19 Federal Rule of Appellate Procedure 4(a), which permits a district court to extend the time to file

20 a notice of appeal if the appealing party requests the extension within a specified window of time

21
     1
22       ECF No. 309.
     2
         ECF Nos. 311–12.
23   3
      ECF No. 313; see also 28 U.S.C. § 2253(c)(1)(B) (allowing a petitioner to seek a COA from a
     court of appeals); Fed. R. App. P. 22(b)(1) (same).
 1 after entry of judgment.4 Because Lowe timely moved for an extension after I re-entered

 2 judgment, I grant his motion and give him 14 days from the date of this order to file a notice of

 3 appeal with this court.5 Accordingly,

 4             IT IS HEREBY ORDERED that Lowe’s motion for an extension of time [ECF No. 313]

 5 is GRANTED. Lowe has until February 13, 2019, to file a notice of appeal with this court.

 6 He is cautioned that further extensions are not permitted.

 7             Dated: January 30, 2019

 8                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     4
         Fed. R. App. P. 4(a)(5)(A)(i).
23   5
      Fed. R. App. P. 4(a)(5)(C) (limiting the length of an extension of time for filing an notice of
     appeal).

                                                      2
